United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2267
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Aurelio Hernandez-Guinac

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                           Submitted: November 6, 2015
                            Filed: November 12, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Aurelio Hernandez-Guinac pled guilty to being found after illegal reentry, and
at sentencing, the district court1 granted the government’s motion for an upward

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
departure under U.S.S.G. § 4A1.3(a) based on an under-represented criminal history,
noting that the sentence could be viewed alternatively as an upward variance based
on a weighing of the 18 U.S.C. § 3553(a) sentencing factors. Hernandez appeals, and
his counsel has moved to withdraw, arguing in a brief filed under Anders v.
California, 386 U.S. 738 (1967), that the 21-month sentence is substantively
unreasonable.

      After careful review, we conclude that the court did not abuse its discretion in
granting an upward departure, see United States v. Vasquez, 552 F.3d 734, 738-39
(8th Cir. 2009) (discussing applicability of upward departures under § 4A1.3(a)), and
the sentence is not substantively unreasonable, see United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (abuse-of-discretion review). Further, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-